


110 HRES 1111 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1111
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Klein of Florida
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any funding provided by the United States to the
		  Government of Iraq for reconstruction, training for Iraqi security forces, and
		  fuel for United States operations in Iraq should be provided in the form of
		  loans.
	
	
		Whereas the United States has been engaged in Iraq for
			 more than five years at a great cost to the United States in both lives and
			 resources;
		Whereas, March 19, 2008, marked the fifth anniversary of
			 the engagement of the United States in Iraq;
		Whereas the United States Government has spent $600
			 billion to fight the war in Iraq and that expenditure has contributed greatly
			 to the Nation's debt;
		Whereas United States taxpayers have provided $45 billion
			 in funding for the reconstruction in Iraq;
		Whereas world oil prices have reached more than $111 a
			 barrel;
		Whereas consumers in the United States are paying record
			 gas prices of approximately $3.29 a gallon;
		Whereas the United States Government spends $153 million
			 per month on fuel in Iraq, at approximately $3.23 per gallon for gasoline,
			 diesel, and jet fuel while Iraqis pay $1.30 per gallon for fuel;
		Whereas when the war began, Deputy Secretary of Defense
			 Paul Wolfowitz said, We're dealing with a country that can really
			 finance its own reconstruction, and relatively soon;
		Whereas Secretary of Defense Donald Rumsfeld testified
			 before the Senate Appropriations Committee on March 27, 2003, that, When
			 it comes to reconstruction, before we turn to the American taxpayer, we will
			 turn first to the resources of the Iraqi government and the international
			 community;
		Whereas Iraq has the world’s second largest proven oil
			 reserves that hold more than 112 billion barrels of oil;
		Whereas, due to high oil prices and expanded oil
			 production, it has been predicted that the Government of Iraq is likely to
			 experience an enormous revenue windfall;
		Whereas, based on oil revenues, it is predicted that the
			 Government of Iraq’s budget surplus is expected to top $180 billion over the
			 next three years;
		Whereas in January 2008, the Government Accountability
			 Office issued a report stating that, according to Iraq's official expenditure
			 reports, the Government of Iraq had spent only 4.4 percent of its $10.1 billion
			 investment budget as of August 2007;
		Whereas Iraq has not made satisfactory progress toward
			 achieving the political benchmarks established by the United States Congress;
			 and
		Whereas the Government of Iraq needs to invest in the
			 future of Iraq by paying all future costs of reconstruction, training of
			 security forces and fuel: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)any funding provided by the United States
			 to the Government of Iraq for reconstruction, training for Iraqi security
			 forces, and fuel for United States operations in Iraq should be provided in the
			 form of loans; and
			(2)the United States
			 Government should work with the Government of Iraq to ensure that the
			 Government of Iraq obligates its own budget surplus for reconstruction projects
			 before reconstruction aid from the United States is obligated.
			
